Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: CLAUDE RESOURCES INC. COMPLETES SALE OF NIPISI PETROLEUM AND NATURAL GAS INTERESTS AND ANNOUNCES OFFER TO PREPAY OUTSTANDING DEBENTURES Trading Symbols TSX - CRJ NYSE Amex - CGR SASKATOON, Oct. 1 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce that it has completed a sale (the "Asset Sale") of certain of the Company's petroleum and natural gas assets and rights and other miscellaneous interests in relation to lands located in the Nipisi Alberta area. This Asset Sale together with a previous sale that was completed in August, 2010, constitute the balance of the Company's petroleum and natural gas assets and rights in the Nipisi area. Gross proceeds from these two sales total approximately $6.2 million. Claude is also pleased to announce that it is offering to prepay its 12% senior secured debentures (the "Debentures"). The Asset Sale resulted in a disposition of all or substantially all the petroleum and natural gas assets formerly held by Claude's subsidiary, 574095 Alberta Ltd., which triggers the offer to prepay obligation under the debenture indenture dated May 21, 2008 between the Company and Canadian Western Trust Company. The net proceeds from the above-noted Asset Sale will be held in trust by counsel for the Company for 90 days. During this time, each holder of Debentures may accept Claude's offer to prepay, and 7 days after the expiration of the 90 days, Claude will pay such amounts elected by each holder of the Debentures, in accordance with the terms of the offer to prepay. Claude is a public company based in Saskatoon, Saskatchewan whose shares trade on the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR). The Company is engaged in the exploration and development of gold mineral reserves and resources. The Company's entire asset base is located in Canada. Its main revenue generating asset is the Seabee gold operation, located in northern Saskatchewan. Since 1991, Claude has produced approximately 900,000 ounces of gold from the Seabee mining operation. The Company also owns 100% of the 10,000 acre Madsen property located in the prolific Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Gold Property in northeastern Saskatchewan. The securities referred to herein have not been registered under the United States Securities Act of 1933, as amended (the "U.S. Securities Act") or any state securities laws, and may not be offered or sold in the United States absent registration under the U.S. Securities Act and applicable state securities laws or an applicable exemption from the registration requirements.
